Exhibit 23.1 PAULA S. MORELLI CPA P.C. 21 Martha Street Freeport, N.Y. 11520 Phone/Fax: (516) 378-4258 PAULA S. MORELLI Certified Public Accountant CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I hereby consent to the use in this Form 10 Registration Statement of NT Mining Corporation of my report dated June 16, 2009, relating to the audit of the financial statements of NT Mining Corporation for the years ended December 31, 2008 and 2007. I also consent to the use of the firm s name in the EXPERTS paragraph of the Registration Statement. / s/ Paula S. Morelli CPA P.C. Paula S. Morelli CPA P.C. Freeport, New York February 9, 2010
